Name: Commission Regulation (EEC) No 1530/80 of 19 June 1980 fixing minimum levies on the importation of olive oil and levies on the importation of other olive oil sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 80 Official Journal of the European Communities No L 152/ 11 COMMISSION REGULATION (EEC) No 1530/80 of 19 June 1980 fixing minimum levies on the importation of olive oil and levies on the importa ­ tion of other olive oil sector products Whereas by Regulation (EEC) No 3131 /78 of 28 December 1978 (") the Commission decided to use the tendering procedure to fix levies on olive oil ; Whereas Article 3 of Regulation (EEC) No 2751 /78 of 23 November 1978 laying down general rules for fixing the import levy on olive oil by tender ( 12 ) speci ­ fies that the minimum levy rate shall be fixed for each of the products concerned on the basis of the situa ­ tion on the world or Greek markets and the Commu ­ nity market and of the levy rates indicated by tenderers ; Whereas in the collection of the levy account should be taken of the provisions in the Agreements between the Community and certain third countries ; whereas in particular the levy applicable for those countries must be fixed taking as a basis for calculation the levy to be collected on imports from the other third coun ­ tries ; Whereas application of the rules recalled above to the levy rates indicated by tenderers on 16 and 17 June 1980 leads to the minimum levies being fixed as indi ­ cated in Annex I to this Regulation ; Whereas the import levy on olives falling within subheadings 07.01 N II and 07.03 A II of the Common Customs Tariff and on products falling within subheadings 15.17 B I and 23.04 A II of the Common Customs Tariff must be calculated from the minimum levy applicable on the olive oil contained in these products ; whereas, however, the levy charged for olive oil may not be less than an amount equal to 8 % of the value of the imported product, such amount to be fixed at a standard rate ; whereas applica ­ tion of these provisions leads to the levies being fixed as indicated in Annex II to this Regulation , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136/66/ EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), and in particular Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece ( 3 ), and in particular Article 5 (2) thereof , Having regard to Council Regulation (EEC) No 1514/76 of 24 June 1976 on imports of olive oil origi ­ nating in Algeria (4 ), as amended by Regulation ( EEC) No 2761 /78 (5 ), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1521 /76 of 24 June 1976 on imports of olive oil origi ­ nating in Morocco ( 6), as last amended by Regulation (EEC) No 2761 /78 , and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1508 /76 of 24 June 1976 on imports of olive oil origi ­ nating in Tunisia ( 7 ), as amended by Regulation (EEC) No 2761 /78 , and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1 180/77 of 17 May 1977 on imports into the Commu ­ nity of certain agricultural products originating in Turkey ( 8), as amended by Regulation (EEC) No 2766/78 (9 ), and in particular Article 10 ( 2 ) thereof, Having regard to Council Regulation (EEC) No 1620/77 of 18 July 1977 laying down detailed rules for the importation of olive oil from Lebanon ( 10 ), (') OJ No 172, 30 . 9 . 1966, p . 3025 /66 . (') OJ No L 78 , 30 . 3 . 1979 , p. 1 . ( 3 ) OJ No L 331 , 28 . 11 . 1978 , p. 1 . Article 1 The minimum levies on olive oil imports are fixed in Annex I. (&lt;) OJ No L 169 , 28 . 6 . 1976 , p . 24 . ( 5 ) OJ No L 332, 29 . 11 . 1978 , p . 13 . ( b ) OJ No L 169 , 28 . 6 . 1976 , p . 43 . ( 7 ) OJ No L 169 , 28 . 6 . 1976, p . 9 . (*) OJ No L 142, 9 . 6 . 1977 , p . 10 . (') OJ No L 332, 29 . 11 . 1978 , p . 26 . ( 10 ) OJ No L 181 , 21 . 7 . 1977 , p . 4 . ('  ) OJ No L 370 , 30 . 12 . 1978 , p . 60 . ( 12 ) OJ No L 331 , 28 . 11 . 1978 , p . 6 . No L 152/ 12 Official Journal of the European Communities 20 . 6 . 80 Article 2 The levies applicable on imports of other olive oil sector products are fixed in Annex II . Article 3 This Regulation shall enter into force on 20 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1980 . For the Commission Finn GUNDELACH Vice-President 20 . 6 . 80 Official Journal of the European Communities No L 152/ 13 ANNEX I Minimum import levies on olive oil (ECU/ 100 kg) CCT heading No Greece Non-member countries 15.07 A I a ) 14-50 (') 27-40 (') 15.07 A I b) 3-50 (') 19-00 (') 15.07 A I c ) 7-80 (') 31-90 (') 15.07 A 11 a) 4-00 25-00 ( 2 ) 15.07 A II b) 14-00 61-20 (J ) (') For imports of oil falling within this tariff subheading and produced entirely in one of the coun ­ tries listed below and transported directly from any of those countries to the Community, the levy to be collected is reduced by : (a) Greece , Spain and Lebanon : 0-60 ECU/ 100 kg ; (b) Turkey : 22-36 ECU/ 100 kg provided that the operator furnishes proof ' of having paid the export tax applied by that country ; however, the repayment may not exceed the amount of the tax in force ; (c) Algeria, Morocco, Tunisia : 24-78 ECU/ 100 kg provided that the operator furnishes proof of having paid the export tax applied by those countries ; however, the repayment may not exceed the amount of the tax in force . (2 ) For imports of oil falling within this tariff subheading : (a) produced entirely in Algeria , Morocco or Tunisia and transported directly from any of those countries to the Community, the levy to be collected is reduced by 3-86 ECU/ 100 kg ; (b) produced entirely in Turkey and transported directly from that country to the Community, the levy to be collected is reduced by 3-09 ECU/ 100 kg . ( 3 ) For imports of oil falling within this tariff subheading : (a ) produced entirely in Algeria , Morocco or Tunisia and transported directly from any of those countries to the Community, the levy to be collected is reduced by 7-25 ECU/ 100 kg ; (b) produced entirely in Turkey and transported directly from that country to the Community , the levy to be collected is reduced by 5 80 ECU/ 100 kg . ANNEX II Import levies on other olive oil sector products (ECU / 100 kg) CCT heading No Greece Non-member countries 07.01 N II 0-77 4-18 07.03 A II 0-77 418 15.17 B I a) 1 75 9-50 15.17 B I b) 2-80 15-20 23.04 A II 0-62 2-55